Citation Nr: 1739892	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-15 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an organic disability (claimed as respiratory and balance problems), to include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On his May 2014 VA Form 9, the Veteran requested a hearing before a Board member.  However, in a November 2015 correspondence, the Veteran withdrew his request.  Therefore, the Board finds that there is no hearing request pending.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In an August 2000 Board decision, the Board denied the Veteran's claim for entitlement to service connection for rhinitis and bronchitis, finding no evidence that the Veteran was exposed to radiation or that the disability was incurred in, or was caused by service.  The Veteran did not appeal.

2.  In an October 2007 Board decision, the Board denied the Veteran's claim for entitlement to service connection for an organic disability manifested by balance problems.  The Veteran did not appeal.  

3.  In a September 2009 Board decision, the Board denied reopening the Veteran's claim for a respiratory disability, claimed as due to radiation exposure, due to the lack of submission of new and material evidence.  The Veteran did not appeal. 

4.  The evidence received since the prior denials is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an organic disability, to include a respiratory or balance disability.


CONCLUSIONS OF LAW

1.  The August 2000, October 2007 and September 2009 Board decisions are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.1100 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an organic disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2000 Board decision, the Board denied the Veteran's claim for entitlement to service connection for rhinitis and bronchitis (respiratory disorders) due to lack of evidence that the Veteran was exposed to radiation or evidence that otherwise indicated that the disabilities were related to service.  The Veteran was informed that the denial was a final decision and of his right to appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the denial.  Therefore, the August 2000 Board decision is final.  

In an October 2007 Board decision, the Board denied the Veteran's claim for entitlement to service connection an organic disability manifested by balance problems due to lack of evidence that the Veteran was exposed to radiation or evidence that the current balance problems were otherwise related to service.  The Veteran was informed that the denial was a final decision and of his right to appeal the Board's decision to the Court.  The Veteran did not appeal the denial.  Therefore, the October 2007 Board decision is final.  

In a September 2009 Board decision, the Board denied the Veteran's claim to reopen his previously denied claim for entitlement to service connection for a respiratory disability due to lack of evidence showing that the Veteran was exposed to radiation or that the disability was otherwise related to service.  The Veteran was informed that the denial was a final decision and of his right to appeal the Board's decision to the Court.  The Veteran did not appeal the denial.  Therefore, the September 2009 Board decision is final.  

Since the previous denials, in November 2009, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for a respiratory condition, due to radiation exposure.  In support of his claim to reopen, the Veteran submitted an article on Hanford General Exposure areas and radiation exposure related to children and a Wikipedia article on the Hanford Site  In a May 2010 VA Form 21-4138, the Veteran reiterated that he was exposed to radiation while stationed in Hanford, Washington.  He reconfirmed his claim for entitlement to service connection for organic disabilities (respiratory condition, an equilibrium disorder) based on radiation exposure.  

Although the articles on radiation in Hanford are new, they are not material, as they do not offer evidence that the Veteran personally was exposed to radiation.  In addition, there is no indication regarding any connection between the Veteran's organic disabilities and service.  His statements are duplicative of statements previously submitted and considered in previous Board decisions.  

In sum, the evidence received since the September 2009 Board decision does not offer any new and material information pertaining to the Veteran's claim, namely competent evidence showing radiation exposure or linking his disability to his service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the September 2009 Board decision have not been cured.  Therefore, the claim may not be reopened.


ORDER

The petition to reopen the claim for service connection for an organic disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


